Citation Nr: 1644168	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-33 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right shoulder rotator cuff tear, claimed as a right shoulder condition ("right shoulder disability").

2.  Entitlement to service connection for cervical spine degenerative changes, claimed as a neck condition, to include as secondary to the right shoulder disability.

3.  Entitlement to service connection for thoracolumbar spine intervertebral disc disease/degenerative changes, claimed as a back condition, to include as secondary to the right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and E.R.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for the claimed disabilities.  

In June 2015, the Veteran and E.R. testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

The Board remanded the issues in July 2015 and July 2016 for further development.  The RO was instructed to obtain all relevant treatment records and schedule the Veteran for VA examinations to obtain medical opinions on the nature and etiology of any right shoulder, cervical spine, and thoracolumbar spine diagnoses.  Medical records have since been associated with the claims file, the Veteran was provided with VA examinations in January and August 2016, and the examiners opined on the nature and etiology of all diagnoses.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of right shoulder bicipital tendon tear, rotator cuff tear, labral tear, acromioclavicular joint osteoarthritis, and degenerative arthritis, which were not manifested in active service and are not otherwise etiologically related to such service.

2.  The Veteran has a current diagnosis of cervical spine degenerative arthritis, which was not manifested in active service and is not otherwise etiologically related to such service, to include as secondary to a right shoulder disability.

3.  The Veteran has current diagnoses of lumbar spine degenerative arthritis, degenerative disc disease, and right side radiculopathy, which were not manifested in active service and are not otherwise etiologically related to such service, to include as secondary to a right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for cervical spine degenerative arthritis, to include as secondary to a right shoulder disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria for service connection for lumbar spine intervertebral disc disease/degenerative changes, to include as secondary to a right shoulder disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in April 2012, prior to the adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the claims on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA medical records and private medical records are associated with the claims file.  With regard to the Veteran's service treatment records (STRs), the Board notes that the RO made a PIES request for the Veteran's STRs in April 2012.  The response indicated that the STRs were "fire related," and the Veteran was notified of this response.  The RO memorialized its attempts to obtain the STRs in a Formal Finding on the Unavailability of Service Medical Records dated in February 2014.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, the Board concludes that there is no outstanding evidence. 

The Veteran underwent VA examinations in January and August 2016 to obtain medical evidence regarding the nature and severity of the claimed disabilities.  The Board finds the VA examinations and opinions to be adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309 (a), such as arthritis.  See Dorland's Illustrated Medical Dictionary 531 (30th ed. 2003) (defining degenerative joint disease as osteoarthritis).  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303 (b); Walker, 708 F.3d at 1336.

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Service Connection Claims

The Veteran contends that he injured his left ankle on a jump during active service and was in a cast for three months, which affected his claimed shoulder, neck, and back disabilities.  See the March 2012 statement.  He also asserts that he injured his right shoulder in service, and that injury caused his neck and back conditions.  See the June 2015 Board hearing transcript.

Factual Background

The Veteran's DD Form 214 confirms that the Veteran was awarded a parachutist badge.  However, STRs are unavailable, as noted in a February 2014 memorandum of Formal Finding on the Unavailability of Service Treatment Records.  The memorandum indicates that the loss of STRs was "fire related."  As discussed above, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Post-service VA treatment records indicate that in an April 2003 VA new patient examination, the Veteran reported having various issues in his medical history, but did not report having right shoulder, neck, or back pain.  The treating nurse practitioner noted that the Veteran had arthralgia and myalgia, but did not specify what location and the Veteran was not assessed as having a shoulder, neck, or back problem.  Rather, he was noted as being healthy and active.  

In June 2011, the Veteran reported right shoulder pain.  He indicated that he was an avid archer and also "throws a lot of horseshoes."  He noted that he first injured his right shoulder in 1952 while playing football.  In late May 2010, he was helping his brother-in-law move some railroad ties from the back of a truck when he hurt his shoulder.  An MRI of the right shoulder showed no fracture or dislocation.  There was a full thickness tear of the serpiginous tendon distally, undersurface  and interstitial tearing of the infraspinatus tendon, a proximal biceps tendon tear, and a SLAP tear.  The Veteran had a cortisone injection into the right shoulder.  VA x-rays taken in October 2011 of the Veteran's right showed no acute osseous injury of the shoulder, moderate glenohumeral joint degenerative change, and mild acromioclavicular joint degenerative change.  

CT scans taken in November 2011 at VA indicated that the Veteran had multilevel spinal degenerative changes.  

In April 2013, VA x-rays of the lumbar spine showed mild lumbar scoliosis convex to the left.  Multilevel degenerative changes were also present, most severe at the L3-L4 level with spinal canal stenosis.  There was also severe right neural foramina narrowing at the L2-L3 and L3-L4 levels on the right.  

In October 2013, VA X-rays showed right shoulder suspected osteopenia with minimal degenerative changes around the glenohumeral articulation.  

In a May 2014 statement, retired Staff Sergeant E.R. asserted that he was a Service officer two Veterans Service Organizations, and also was a paratrooper in service.  He indicated that he had known the Veteran for "some time now" and that the Veteran made approximately 47 parachute jumps in his military career.  E.R. asserted that the Veteran used T-7 and T-10 parachutes, as the military had not yet introduced the Dash I Bravo parachutes that had hand toggles to give the parachutists better ability to turn away from fellow jumpers or any obstacles.  He stated that in jump school training, parachutists are taught to perform a PLF (parachute landing fall), which almost always causes a jumper to land hard, but that the military encouraged jumpers to be "manly" and "suck it up," even if you were hurting.  

In June 2014, a private physician, Dr. R.B., submitted a letter to VA and completed VA disability benefits questionnaires on the Veteran's right shoulder and thoracolumbar spine (back).  In the letter, he indicated that the Veteran's right shoulder injury occurred when the Veteran was hung up on a parachute line and dragged for several feet.  Dr. R.B. indicated that the Veteran began complaining about his pains in 2010, but had persistent problems before then.  Dr. R.B. also noted that he was waiting to receive the Veteran's VA records.  He opined that the Veteran's neck, back, and shoulder pains were more than likely from his parachute jumping in service.  In the disability questionnaires, Dr. R.B. indicated that the Veteran had diagnoses of right shoulder bicipital tendon tear and right labral tear, and degenerative disc disease and foraminal/lateral recess/central stenosis of the thoracolumbar spine.  A questionnaire on the Veteran's cervical spine (neck) was left blank except to note that the Veteran's VA claims file was not reviewed.  On the shoulder questionnaire, Dr. R.B. indicated that the Veteran was initially injured in a parachute jump.  He asserted that the Veteran's range of motion was decreased, and also decreased during flare-ups.  Other symptoms included excess fatigability, swelling, and disturbance of locomotion.  On the thoracolumbar spine questionnaire, Dr. R.B. noted that he had reviewed the Veteran's VA claims file.  He stated that the Veteran's back condition had persisted since evaluation in service, and that the Veteran had chronic, moderate bilateral lower extremity radiculopathy.  Range of motion measurements included forward flexion to 60 degrees, and 15 degrees of extension, right and left lateral flexion, and right and left lateral rotation.  After repetitive-use testing there was no change in range of motion measurements.  Other symptoms included pain on use, guarding or muscle spasms, and localized tenderness at L3-L4.  The Veteran also had scoliosis.

In June 2015, the Veteran and E.R. testified in a Board hearing.  The Veteran stated that he hurt his shoulder in service on a jump in 1955.  He indicated that he went to sick call afterward, and that the shoulder has continued to hurt since then.  The Veteran asserted that he did not know where his neck and back arthritis came from,  that but that his doctors assumed they were caused by the in-service jumps.  E.R. testified that the Veteran was offered medication beyond injections for his shoulder, but he declined.  He also asserted that he had known the Veteran since the 1980s and that the Veteran tried to hid his pain, but that he knew the Veteran had to be truthful to get help for his conditions.

The Veteran was afforded VA examinations of his right shoulder, neck, and back in January 2016.  His diagnoses included right shoulder degenerative disease with rotator cuff and proximal biceps tendon tears, cervical spine degenerative disease, lumbar spine degenerative disease, and right lumbar radiculopathy.  The Veteran reported that his right shoulder was injured in service when his arm was caught in a parachute and he was dragged for 300 yards before he could get free, that his neck was injured in service when he lost his steel helmet at least three times from the shock when the T7 parachute opened, and that his back would hurt "every once in a while" after a jump in service.  The examining doctor opined that the Veteran's right shoulder, neck, and back conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that although in-service injuries are acknowledged along with the history of parachute jumps, there were no documents for the period of service in the 1950s until well after 2000 to be able to establish a chronicity of the conditions for that interval, or to be able to establish a causal link between the in-service conditions and the current conditions, or to know if the in-service conditions became chronic.

In a July 2016 decision, the Board found that the January 2016 VA examinations were inadequate bases on which to adjudicate the claims.  As such, the Veteran underwent VA examinations of the right shoulder, neck, and back again in August 2016.  His right shoulder diagnoses included bicipital tendon tear, rotator cuff tear, labral tear (including SLAP), acromioclavicular joint osteoarthritis, and degenerative arthritis.  He also had diagnoses of cervical spine degenerative arthritis, lumbar spine degenerative arthritis, and lumbar spine degenerative disc disease.  The examining doctor opined that the Veteran's shoulder, neck, and back diagnoses were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no record of right shoulder pain until a 2011 VA treatment record, which was precipitated by an accident in 2010; there was no record of a neck injury until 2014 when the Veteran reported to VA that he had cervical spine pain; and there was no record of a back injury until 2013 when the Veteran reported to VA that he had lumbar spine pain.  With regard to the right shoulder injury, the examiner noted that even accepting that the Veteran completed 47 parachute jumps in service and injured his shoulder on at least one of the jumps, it was not possible to attribute his current diagnoses with even 50 percent medical certainty to an event that occurred some 55 years earlier without some evidence of complaint sooner after leaving the military.  With regard to the neck and back diagnoses, the examiner indicated that it was not possible to attribute his current diagnoses with even 50 percent medical certainty to an event that occurred some 50-plus years earlier without some evidence of complaints sooner after leaving the military.  The examiner stated that the June 2014 letter from Dr. R.B. was based only on a verbal history from the Veteran and not on any known clinical records or other evidence, and that the statement from E.R. was a comment on the dangers and rigors of parachuting  but was not medical testimony and did not relate knowledge of the Veteran's neck, back, and shoulder pain.  The examiner asserted that the right shoulder, neck, and back diagnoses were more likely wear and tear caused by aging and activity, including doing shot archery at the Senior Olympics and tossing horseshoes as a hobby.

Analysis

The Board carefully considered the VA medical opinions and Dr. R.B.'s medical opinion.  The Board finds that there is little probative value in Dr. R.B.'s medical opinion with regard to establishing service connection for the claimed disabilities.  First, it does not appear that Dr. R.B. reviewed the Veteran's claims file, but rather, based his opinions solely on the Veteran's verbally reported history.  Second, Dr. R.B.'s opinion was silent for whether he solicited or otherwise knew the Veteran's medical history, including the 1952 shoulder injury and the Veteran's shot archery and horseshoe activities.  Finally, Dr. R.B. did not provide any explanation or rationale for the conclusion he reached that the Veteran's shoulder, neck, and back diagnoses were related to his parachuting in service, particularly given the long period of time between the Veteran's separation from service and his treatment for the claimed disabilities, nor did Dr. R.B. submit any supporting medical records or x-rays.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).   

In contrast to Dr. R.B.'s opinion, the 2016 VA examiners' opinions are more probative, particularly the August 2016 examiner's opinion.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinions were rendered after reviewing the Veteran's claims file, which included VA medical records and private medical records; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The August 2016 is particularly probative because the examiner provided a detailed justification for his opinion, expressly considering the Veteran's history and lifestyle, VA treatment records, and Dr. R.B.'s medical opinion.  As such, the VA medical opinions outweigh the opinion by Dr. R.B.

Furthermore, as noted above, the Veteran first complained of and sought evaluation for shoulder, neck, and back symptoms in 2011, approximately 55 years after his separation from active military service separation.  Such a lengthy time interval between service and the earliest post-service documentation of the disability is one factor for consideration against a finding that a disability is directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.  As such, there is no competent medical evidence that relates the current right shoulder, neck, and/or back disabilities to military service.

The Board also finds that although the Veteran and E.R. can describe observable symptoms including pain and limited motion, their statements cannot be used to diagnose shoulder, neck, or back disabilities, or to determine whether any such disabilities are related to injury or other events in service.  Unlike some disorders, the etiology of shoulder, neck, and back disabilities goes beyond a simple and immediately observable cause-and-effect relationship and would require medical knowledge to review and interpret clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran or E.R. have the medical education and training required to make competent clinical diagnosis, or to attribute such a diagnosis to other conditions.  As such, the Board finds the Veteran and E.R.'s statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to musculoskeletal diagnoses.

As the Veteran has diagnoses of arthritis, which is one of the listed chronic diseases, the Board carefully considered whether service connection is warranted under 38 C.F.R. § 3.303 (b) or on a presumptive basis.  As explained by the Court in Walker, there are two ways to establish service connection for a chronic disease.  In this case, there is no evidence that Veteran was diagnosed with arthritis during service.  As such, it cannot be said that the chronic disease (arthritis) was established and not subject to legitimate question during service.  Furthermore, there is no evidence reflecting arthritis to a compensable degree within one year of the Veteran's separation from service.  Rather, as noted above, the first complaint was in 2011.  Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.

The Veteran has indicated that he had pain in his shoulder, neck, and back since parachuting repeatedly in service.  The Veteran is competent to report the presence of symptoms and frequency of treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find the report of continuous symptoms to be credible because, as noted above, there is a gap of approximately 55 years between the Veteran's discharge from service and the first treatment for his shoulder, neck, or back.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, as outlined above, the Veteran did not complain of shoulder, neck, or back pain in April 2003 and he was noted to be healthy and active at that time. 

In sum, the weight of the evidence shows that the current right shoulder, neck, and back disabilities are not related to service.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for right shoulder, cervical spine (neck), and lumbar spine (back) disabilities are denied.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for cervical spine degenerative changes is denied.

Service connection for thoracolumbar spine intervertebral disc disease/degenerative changes is denied.





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


